Citation Nr: 9909961	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  95-33 505 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for left foot 
disability.

2.  Entitlement to service connection for left leg 
disability.

3.  Entitlement to service connection for respiratory 
disability.

4.  Entitlement to service connection for digestive 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars 
of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from July 28 through 
September 20, 1991.  He had service in Southwest Asia 
from August 6 through September 17, 1991.

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.  During the course of the 
appeal, the veteran's claims file was transferred to the 
VARO in Chicago, Illinois.  


REMAND

The veteran apparently had periods of active duty for 
training prior to his active duty in 1991, but 
verification of his periods of active duty for training 
is not of record.  

The veteran claims that service connection is warranted 
for a fungal infection of his left foot on the basis of 
service aggravation.  The Board notes that no VA medical 
opinion addressing whether the pre-existing disability of 
the veteran's left foot was aggravated by service has 
been obtained.  

The veteran claims that service connection is warranted 
for the other disabilities at issue because they were 
caused by his Persian Gulf service.  Although the veteran 
was provided a VA examination in January 1994, the Board 
believes that additional VA examinations are in order to 
determine if there are objective signs or symptoms of the 
claimed disabilities and to determine the etiology of the 
claimed disabilities.

Accordingly, the case is remanded to the RO for the 
following actions:

1.  The RO should attempt to 
obtain verification of all 
periods of active duty for 
training and any additional 
records pertaining to the 
veteran's reserve service.

2.  The RO should request the 
veteran to identify specific 
names, addresses, and 
approximate dates of treatment 
for all health care providers, 
private and VA, who may possess 
additional records pertinent to 
his claims.  When the requested 
information and any necessary 
authorizations have been 
received, the RO should attempt 
to obtain copies of all 
pertinent records which have not 
already been obtained.

3.  Then, the RO should arrange 
for a VA examination of the 
veteran by a dermatologist.  The 
physician should determine the 
current nature and extent of any 
currently present skin disorders 
of the veteran's left foot.  
With respect to tinea pedis of 
the veteran's left foot, the 
examiner should provide an 
opinion as to whether the 
disorder chronically increased 
in severity during the veteran's 
active duty from July to 
September 1991, and if so, 
whether the increase was clearly 
and unmistakably due to natural 
progress.  If the veteran is 
found to have any other skin 
disorder of his left foot, the 
examiner should provide an 
opinion concerning its etiology, 
to include whether it is at 
least as likely as not that the 
disorder originated during the 
veteran's extended period of 
active duty or is etiologically 
related to the extended period 
of active duty.  All indicated 
studies should be performed.  
The claims folder must be made 
available to and reviewed by the 
examiner.  The rationale for all 
opinions expressed must be 
explained.

4.  The RO should also arrange 
for a VA examination of the 
veteran by a gastroenterologist.  
The examiner should identify any 
objective indications, to 
include any medical signs or 
symptoms, of chronic 
gastrointestinal disability.  If 
objective indications of chronic 
disability are found, the 
examiner should indicate whether 
the indications are due to a 
known clinical diagnosis.  All 
indicated studies should be 
performed, and the claims folder 
must be made available to and 
reviewed by the examiner.  The 
rationale for any opinions 
expressed should be provided.

5.  The veteran should also be 
provided a VA examination by a 
physician with appropriate 
expertise to determine the 
nature and extent of any 
currently present respiratory 
disorder.  The examiner should 
identify any objective 
indications, to include to 
include any medical signs or 
symptoms, of chronic respiratory 
disability.  If objective 
indications of chronic 
disability are found, the 
examiner should indicate whether 
the indications are due to a 
known clinical diagnosis.  All 
indicated studies should be 
performed, and the claims folder 
must be made available to and 
reviewed by the examiner.  The 
rationale for any opinions 
expressed should be provided.  

6.  The veteran should also be 
provided VA orthopedic, vascular 
and neurologic examinations by 
physicians with appropriate 
expertise to determine the 
current nature and extent of any 
disorders involving the 
veteran's left leg.  The 
examiners should identify any 
objective indications of chronic 
disability of the veteran's left 
leg, to include any medical 
signs or symptoms. If objective 
indications of chronic 
disability are found, the 
examiners should indicate 
whether the indications are due 
to a known clinical diagnosis.  
All indicated studies should be 
performed, and the claims folder 
must be made available to and 
reviewed by the examiners.  The 
rationale for any opinions 
expressed should be provided.

7.  Then, the RO should review 
the claims file and ensure that 
all development actions, 
including the medical 
examinations and requested 
opinions, have been conducted 
and completed in full.  Then, 
the RO should undertake any 
other indicated development and 
readjudicate the issues on 
appeal.  

8.  If the benefits sought on 
appeal are not granted to the 
veteran's satisfaction, he and 
his representative should be 
provided a Supplemental 
Statement of the Case and an 
appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  
By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.

This case must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Veterans Appeals for additional development or 
other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
1997) (Historical and Statutory Notes).  In addition, 
VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of 
the Board of Veterans' Appeals is appealable to the 
United States Court of Veterans Appeals.  This remand is 
in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998). 


